 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     1510 J Street, Ste. 100
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5   Attorney for Defendant
     VICENTE VELAZQUEZ
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           )        Case No.: 2:16-CR-00025-TLN
                                                         )
11                                     Plaintiff,        )        STIPULATION AND ORDER TO
                                                         )        CONTINUE SENTENCING
12           v.                                          )
                                                         )
13                                                       )        DATE:        May 6, 2021
14                                                       )        TIME:        9:30 a.m.
                                                         )        COURT:       Hon Troy L. Nunley
15   VICENTE VELAZQUEZ                                   )
                                                         )
16                 Defendant.                            )
                                                         )
17                                                       )
                                                         )
18
19           IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin

20   Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of

21   record, Jesse Ortiz, that the Sentencing Hearing presently set for May 6, 2021 at 9:30 a.m., in Courtroom
     2 of the United States District Court, Eastern District, be continued at the request of defendant
22
     VICENTE VELASQUEZ to May 13, 2021 in Courtroom 2, of the United States District Court, Eastern
23
     District.
24
             SO STIPULATED.
25
     Dated: April 29, 2021                                   __/s/ Jesse Ortiz__________
26                                                           Jesse Ortiz
27                                                           Ortiz Law Group P.C.
                                                             Attorney for Defendant Vicente Velasquez
28


                                                             1
 1   Dated: April 29, 2021         McGREGOR W. SCOTT
                                   United States Attorney
 2
 3                           By:   __/s/ Justin Lee         ______
                                   Justin Lee
 4                                 Assistant United States Attorney

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   2
 1                                                    ORDER
 2          IT IS HEREBY ORDERED that the Sentencing Hearing presently set for May 6, 2021 at 9:30

 3   a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the request of
     defendant VICENTE VELASQUEZ to May 13, 2021, at 9:30 a.m., in Courtroom 2, of the United States
 4
     District Court, Eastern District.
 5
 6
     DATED: April 29, 2021
 7
                                                                    Troy L. Nunley
 8
                                                                    United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
